ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13^13, concluding that MICHAEL L. RES-*621NICK of LONG VALLEY, who was admitted to the bar of this State in 1988, should be censured for violating RPC 1.7(a)(2) (conflict of interest), RPC 1.16(d) (failure to protect a client’s interests on termination of the representation), RPC 3.5(b) (ex parte communication with a judge), and RPC 8.4(a) (violation of the Rules of Professional Conduct);
And the Court having determined from its review of the matter that a reprimand is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MICHAEL L. RESNICK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.